Citation Nr: 0531926	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  02-11 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neck disability.   
 
2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from November 1972 to November 
1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 RO rating decision 
which determined that new and material evidence had not been 
submitted to reopen claims for service connection for a neck 
disability and for a psychiatric disorder.  The veteran 
provided testimony at a personal hearing at the RO in 
September 2004.  


FINDINGS OF FACT

1.  The RO denied service connection for a neck disability in 
October 1975, and the veteran did not appeal.  

2.  Evidence received since then includes some evidence which 
is not cumulative or redundant, and which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

3.  The RO denied service connection for a psychiatric 
disorder in October 1975, and the veteran did not appeal.  

4.  Evidence received since then includes some evidence which 
is not cumulative or redundant, and which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  The October 1975 RO decision that denied service 
connection for a neck disability is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  New and material evidence has been submitted to reopen a 
claim for service connection for a neck disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).  

3.  The October 1975 RO decision that denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

4.  New and material evidence has been submitted to reopen a 
claim for service connection for a psychiatric disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
psychoses and arthritis, will be presumed if they are 
manifest to a compensable degree within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).

As applicable to the present case, the term "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The definition of "new and material evidence" was recently 
changed, but the latest definition only applies to 
applications to reopen a finally decided claim received by 
the VA on or after August 29, 2001; thus this recent change 
does not apply to the instant case.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2004).]  

I.  Neck Disability

The RO denied service connection for a neck disorder in 
October 1975.  The October 1975 decision was not appealed and 
is considered final.  The veteran attempted to reopen his 
claim for service connection for a neck disability in 
February 1997.  However, that claim was abandoned.  

The evidence considered at the time of the final October 1975 
RO decision included the veteran's service medical records 
for his November 1972 to November 1974 active duty.  A July 
1974 treatment entry noted that he reported that he jumped 
out of bed while having a bad dream and bumped his head on a 
wall locker.  The examiner noted that the veteran had limited 
neck motion with voluntary resistance to left flexion and 
that X-rays showed a possible fracture of the transverse 
process of T1.  A July 1974 consultation report noted a 
provisional diagnosis of a possible fracture of the tranverse 
process, left T1.  The report noted that the veteran had hit 
his head on a wall locker the previous night and that he 
complained of neck pain without paresthesias.  He reported 
that he had suffered neck problems in the past.  The examiner 
stated that X-rays showed a left transverse process at C7, 
congenital, with the remainder negative except for C6-C7 
spurring, old, possible C6 compression fracture.  

An August 1974 physical profile record noted that the veteran 
had a possible broken neck and that he was given a neck 
collar as well as a physical profile.  An August 1974 entry 
noted that he was seen for follow-up of neck trauma with a 
remote possibility of a compression fracture of C6.  On a 
medical history form at the time of the September 1974 
separation examination, the veteran checked that he had 
swollen and painful joints.  The reviewing examiner noted 
that he wore a neck brace for six weeks for a possible neck 
fracture.  The objective September 1974 separation 
examination report included a notation the veteran's spine 
and other musculoskeletal systems were normal.  

Post-service VA treatment records show treatment for neck 
complaints.  A March 1975 treatment entry noted that the 
veteran complained of neck pain.  The diagnoses did not refer 
to a neck disability.  A March 1975 VA radiological report, 
as to the veteran's lumbar spine and cervical spine, was 
noted to be essentially negative.  

A June 1975 VA general medical examination report noted that 
the veteran complained of neck pain.  The examiner indicated 
that the veteran had no actual tenderness of the neck.  The 
diagnoses did not refer to a neck disability.  

The evidence received since the October 1975 RO decision 
includes private and additional VA treatment records.  These 
records contain evidence of treatment for variously diagnosed 
neck problems, including recent treatment for such disorders.  

A December 2001 VA general medical examination report noted 
that the veteran reported a history of a neck injury during 
service when he collided with wall lockers during a dream.  
The diagnoses did not refer to a neck disability.  

A July 2002 VA treatment entry noted that the veteran 
complained of cervical pain and that he was requesting pain 
medication.  The assessment included degenerative disc 
disease of the cervical spine, cervical spondylosis, and 
cervical pain.  Another July 2002 entry noted that the 
veteran had a history of problems including neck pain, 
arthralgia, cervical spine; spondylosis, by X-ray, cervical 
spine; and degenerative disc disease at C4-C5.  It was 
reported that a June 1997 X-ray, as to the cervical spine, 
had shown cervical straightening that could be secondary to 
spasm as well as spondylotic changes of the cervical spine 
and severe discogenic disease at the C4-C5 level.  The 
assessment was rule out left C5-C6 radiculopathy that was 
chronic.  

An August 2002 VA general medical examination report noted 
that the veteran had disorders including cervical 
spondylosis.  It was further reported that he carried a 
diagnosis of C5-C6 radiculopathy.  

An October 2004 VA aid and attendance or housebound 
examination report noted that the veteran had problems 
including cervical spine spondylosis.  The diagnoses included 
cervicalgia.  The examiner noted that the cervical and lumbar 
spine were evaluated and that no limitation of motion, pain, 
or muscle spasms were found.  

The Board observes that in the evidence available at the time 
of the October 1975 RO decision, there were diagnoses of 
record during the veteran's period of service of neck 
problems including a possible compression fracture of C6.  
However, although a post-service March 1975 treatment entry, 
noted above, referred to complaints of neck pain, a 
radiological report, as to the cervical and lumbar spine, was 
essentially negative.  Additionally, a June VA general 
medical examination report noted that the veteran complained 
of neck pain, but did not diagnose any neck or cervical spine 
disability.  Significantly, the October 1975 RO decision 
specifically denied service connection for a neck disability 
on the basis that there was no present neck disability.  

The Board observes that the evidence received since the 
October 1975 RO decision includes current diagnoses of neck 
(or cervical spine) problems.  For example, the July 2002 VA 
treatment entries and August 2002 and October 2004 VA 
examination reports, noted above, refer to such neck (or 
cervical spine) problems as degenerative disc disease of the 
cervical spine, cervical spondylosis, cervical pain, 
discogenic disease at the C4-C5 level, and C5-C6 
radiculopathy.  As the evidence received since the October 
1975 RO decision includes current diagnoses of neck problems, 
such evidence raises a question of a possible relationship 
between the veteran's present neck problems and his period of 
service.  The evidence will be considered credible for the 
purpose of determining whether new and material evidence has 
been submitted.  

Therefore, the Board finds that the evidence received since 
the October 1975 RO decision includes some evidence which is 
new, since it is not cumulative or redundant, and some of 
that new evidence is also material, since it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board concludes that new and material evidence has been 
submitted since the October 1975 RO decision, and thus the 
claim for service connection for a neck disability is 
reopened.  This does not mean service connection for a neck 
disability is granted.  Rather, additional development of 
evidence will be undertaken (see the below remand) before the 
issue of service connection for a neck disability is 
addressed on a de novo basis.  Manio, supra.  



II.  Psychiatric Disorder

The RO denied service connection for a psychiatric disorder 
in October 1975.  The October 1975 RO decision was not 
appealed and is considered final.  

The evidence considered at the time of the October 1975 
decision included the veteran's service medical records for 
his November 1972 to November 1974 active duty.  On a medical 
history form at the time of the September 1974 separation 
examination, the veteran checked that he had frequent trouble 
sleeping and that he had nervous trouble.  The reviewing 
examiner noted that the veteran had nervousness and 
difficulty sleeping at times that was infrequent.  The 
September 1974 objective examination report included a 
notation that the veteran's psychiatric evaluation was 
normal.  

A June 1975 post-service VA psychiatric examination report, 
within a year of the veteran's separation from service, noted 
that he had suffered problems including some nervous tension.  
The diagnosis was anxiety neurosis.  

The evidence received since the October 1975 RO decision 
includes private and VA treatment records.  These records 
contain evidence of variously diagnosed psychiatric problems, 
including recent treatment for such disorders.  

A December 2001 VA psychiatric examination report noted that 
the veteran's medical record was reviewed.  As to history, it 
was noted that the veteran's only hospitalization was in 1997 
for alcohol intoxication and alcohol dependence and that he 
was referred to a mental hygiene clinic in 1999, where he had 
received treatment to the present time.  The diagnoses 
included alcohol dependence, in remission; a mood disorder, 
not otherwise specified; and a personality disorder.  

A May 2002 VA treatment report related diagnoses including 
depressive disorder, not otherwise specified; nicotine 
dependence; dementia, mild, rule out alcohol induced, 
persisting; and rule out vascular.  A July 2002 VA treatment 
entry noted that the veteran complained of an increase in 
depressive mood, suicidal thoughts, and loss of increase in 
daily living activities.  The assessment, at that time, 
included severe depression, suicidal thoughts, and loss of 
interest in daily activities.  

An August 2002 VA psychiatric examination report noted that 
the veteran's claims folder and hospital record were not 
available.  It was reported that his past medical history 
included a psychiatric hospitalization in May 2002 with a 
diagnosis of depression and a hospitalization in September 
1997 with a diagnosis of alcohol dependence.  The diagnoses 
included vascular dementia.  An August 2002 VA general 
medical examination report noted, as to history, that the 
veteran carried a diagnosis of organic brain syndrome and 
suspected schizophrenia, undifferentiated type.  

A March 2003 VA treatment entry noted that the veteran was 
seen for follow-up of his emotional condition.  The 
assessment was psychotic, rule out dementia, unstable, not 
otherwise specified.  

An October 2004 VA psychiatric examination report noted that 
the veteran's claims folder was not available for review.  It 
was noted that he had been in psychiatric treatment at a VA 
mental health clinic with the diagnoses of dementia, with 
psychosis and schizophrenia, undifferentiated type.  The 
diagnoses were vascular dementia with depressed mood.  It was 
noted that no other mental disorder was found.  

The Board observes that in the evidence available at the time 
of the October 1975 RO decision, there was a reference during 
the veteran's period of service to nervousness by the 
reviewing examiner at the time of the September 1974 
separation examination.  However, the September 1974 
objective examination report included a notation that the 
veteran's psychiatric evaluation was normal.  As noted above, 
a June 1975 post-service VA examination report, within one 
year of the veteran's separation from service, included a 
diagnosis of anxiety neurosis.  The October 1975 RO decision 
denied service connection for psychiatric disorder on the 
basis that such was not incurred in or aggravated by service.  
The RO did not specifically address whether a psychosis was 
incurred within a year of service separation (as required for 
presumptive service connection).  

The Board observes that the evidence received since the 
October 1975 decision includes current diagnoses of 
psychiatric problems some of which may constitute a 
psychosis.  For example, VA treatment records and examination 
reports, noted above, refer to such diagnoses as a mood 
disorder; a depressive disorder; dementia; severe depression; 
vascular dementia; organic brain syndrome; schizophrenia, 
undifferentiated type; and psychotic, rule out dementia.  As 
the evidence received since the October 1975 RO decision 
includes current diagnoses of psychiatric problems, such 
evidence raises a question of a possible relationship between 
a currently diagnosed psychiatric disorder and the veteran's 
period of service or within one year of service separation 
(as required for presumptive service connection).  The 
evidence will be considered credible for the purpose of 
determining whether new and material evidence has been 
submitted.  

Therefore, the Board finds that the evidence received since 
the October 1975 RO decision includes some evidence which is 
new, since it is not cumulative or redundant, and some of 
such new evidence is also material, since it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board concludes that new and material evidence has been 
submitted since the October 1975 RO decision, and thus the 
claim for service connection for a psychiatric disorder is 
reopened.  This does not mean that service connection for a 
psychiatric disorder is granted.  Rather, additional 
development of evidence will be undertaken (see the below 
remand) before the issue of service connection for a 
psychiatric disorder is addressed on a de novo basis.  Manio, 
supra.  


Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in March 2001 and 
November 2001, a rating decision in January 2002, a statement 
of the case in June 2002, and a supplemental statement of the 
case in January 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
In December 2001, August 2002, and October 2004, VA has also 
obtained examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

The claim for service connection for a neck disability is 
reopened, and to this extent only, the benefit sought on 
appeal is granted.  

The claim for service connection for a psychiatric disorder 
is reopened, and to this extent only, the benefit sought on 
appeal is granted.  


REMAND

As the Board has determined that the previously denied claims 
for service connection for a neck disability and a 
psychiatric disorder, have been reopened by new and material 
evidence, the claims must be reviewed on a de novo basis.  
Manio, supra.  

As to the merits of the reopened claims for service 
connection for a neck disability and a psychiatric disorder, 
there is a further VA duty to assist the veteran in 
developing evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As noted above, the veteran's service medical records 
indicate that in July 1974 he reported that he jumped out of 
bed while having a bad dream and bumped his head on a wall 
locker.  It was noted that X-rays showed a possible fracture 
of the transverse process of T1.  A July 1974 consultation 
report noted that X-rays showed a left transverse process at 
C7, congenital, with the remainder negative except for C6-C7 
spurring, old, possible C6 compression fracture.  An August 
1974 entry noted that the veteran was seen for follow-up of 
neck trauma with a remote possibility of a compression 
fracture of C6.  On a medical history form at the time of the 
September 1974 separation examination, the veteran checked 
that he had swollen and painful joints.  He also checked that 
he had had frequent trouble sleeping and that he nervous 
trouble.  The reviewing examiner noted that the veteran wore 
a neck brace for six weeks for a possible neck fracture and 
that he had nervousness and difficulty sleeping at times that 
was infrequent.  The objective September 1974 separation 
examination report included notations the veteran's spine and 
other musculoskeletal systems and his psychiatric evaluation 
were normal.

Post-service private and VA treatment records show treatment 
for variously diagnosed neck problems and psychiatric 
problems.  A March 1975 treatment entry noted that the 
veteran complained of neck pain.  A March 1975 VA 
radiological report, as to the veteran's lumbar spine and 
cervical spine, was noted to be essentially negative.  

A June 1975 VA general medical examination report noted that 
the veteran complained of neck pain.  The examiner indicated 
that the veteran had no actual tenderness of the neck and the 
diagnoses did not refer to a neck disability.  A June 1975 VA 
psychiatric examination report related a diagnosis of anxiety 
neurosis.  

A December 2001 VA general medical examination report noted 
that the veteran reported a history of a neck injury during 
service when he collided with wall lockers during a dream.  
The diagnoses did not refer to a neck disability.  A December 
2001 VA psychiatric examination report noted that the 
veteran's medical record was reviewed.  As to history, it was 
noted that the veteran's only hospitalization was in 1997 for 
alcohol intoxication and alcohol dependence and that he was 
referred to a mental hygiene clinic in 1999, where he had 
received treatment to the present time.  The diagnoses 
included alcohol dependence, in remission; mood disorder, not 
otherwise specified; and a personality disorder.  

A May 2002 VA treatment report related diagnoses including 
depressive disorder, not otherwise specified; nicotine 
dependence; dementia, mild, rule out alcohol induced, 
persisting; and rule out vascular.  A July 2002 VA treatment 
entry related an assessment that included severe depression, 
suicidal thoughts, and loss of interest in daily activities, 
as well as degenerative disc disease of the cervical spine, 
cervical spondylosis, and cervical pain.  

An August 2002 VA general medical examination report noted 
that the veteran had disorders including cervical spondylosis 
and that he carried a diagnosis of C5-C6 radiculopathy.  It 
was further noted that he carried diagnoses including organic 
brain syndrome and suspected schizophrenia, undifferentiated 
type.  An August 2002 VA psychiatric examination report noted 
that the veteran's claims folder and hospital record were not 
available.  The diagnoses included vascular dementia.  A 
March 2003 VA treatment entry noted that the veteran was seen 
for follow-up of his emotional condition.  The assessment was 
psychotic, rule out dementia, unstable, not otherwise 
specified.  

An October 2004 VA aid and attendance or housebound 
examination report related diagnoses that included 
cervicalgia.  An October 2004 VA psychiatric examination 
report noted that the veteran's claims folder was not 
available for review.  It was reported that the veteran had 
been in psychiatric treatment at a VA mental health clinic 
with the diagnoses of dementia, with psychosis and 
schizophrenia, undifferentiated type.  The diagnoses were 
vascular dementia with depressed mood.  

The Board notes that the veteran has not been afforded VA 
examinations with etiological opinions as to his claims for 
service connection for a neck disability and for a 
psychiatric disorder.  

Additionally, the Board notes that at the September 2004 RO 
hearing, the veteran testified that he had received VA 
treatment in 1997 for his neck problems.  He also stated that 
he received recent psychiatric treatment at a VA hospital 
every four months.  The veteran did not specifically identify 
the VA medical center where he received such treatment.  
However, recent VA treatment records are from the San Juan, 
Puerto Rico VA Medical Center.  Additionally, the Board notes 
that the December 2001 VA psychiatric examination report 
noted that the veteran was treated for alcohol dependence in 
1997 and that he was receiving treatment at a VA mental 
hygiene clinic since 1999.  

The Board observes that there are some VA treatment reports 
of record dated in 1975.  However, the most recent records 
are only dated from May 2002.  As additional VA records may 
be available, the Board is of the view that any such records 
should be obtained.  See Bell v. Derwinski, 2 Vet.App. 611 
(1992).  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claim includes obtaining 
any additional pertinent treatment records, including VA 
treatment records, and providing him with a VA examinations 
with etiological opinions.  Id.  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Ask the veteran to identify all VA 
and non-VA medical providers who have 
examined or treated him for neck and 
psychiatric problems that the VA does not 
have.  Then obtain copies of the related 
medical records (including any such 
records from the San Juan, Puerto Rico VA 
Medical Center) which are not already in 
the claims folder.  

2.  Have the veteran undergo a VA 
examination to determine the nature and 
etiology of his claimed neck disorder.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
diagnose all current neck (or cervical 
spine) disabilities.  Based on a review of 
historical records and medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
the approximate date of onset and etiology 
of any diagnosed neck (or cervical spine) 
disabilities, including any relationship 
with the veteran's period of service from 
November 1972 to November 1974.  

3.  Have the veteran undergo a VA 
examination to determine the nature and 
etiology of his claimed psychiatric 
disorder.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should diagnose all current 
psychiatric disorders.  Based on a review 
of historical records and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to the approximate date of onset and 
etiology of any current psychiatric 
disorders, including any relationship with 
the veteran's period of service from 
November 1972 to November 1974.  The 
examiner should also state whether any 
psychosis was present within one year of 
the veteran's separation from service.  

4.  Thereafter, review the veteran's 
claims for service connection for a neck 
disability and for a psychiatric disorder 
(on a de novo basis).  If the claims are 
denied, issue a supplemental statement of 
the case to the veteran (through his 
fiduciary) and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


